Filed 6/3/22 P. v. Diego CA2/5
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


 THE PEOPLE,                                                B303304

          Plaintiff and Respondent,                         (Los Angeles County
                                                            Super. Ct. No.
          v.                                                YA000719)

 PEDRO ALBERTO DIEGO,

          Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Hector M. Guzman, Judge. Vacated and
remanded.
      Lynda A. Romero, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra and Rob Bonta, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Charles S. Lee, Wyatt
E. Bloomfield and John Yang, Deputy Attorneys General, for
Plaintiff and Respondent.
       A jury convicted defendant and appellant Pedro Alberto
Diego (defendant) on murder and attempted murder charges,
among others. Defendant petitioned the trial court to vacate his
first degree murder conviction pursuant to Penal Code section
1170.95.1 The trial court appointed counsel for defendant and
denied his petition. This court initially affirmed, but after
passage of Senate Bill No. 775 (2021-2022 Reg. Sess.) (SB 775),
our Supreme Court granted review and returned the cause to us
for further consideration. There is now no real dispute between
the parties: defendant does not challenge the correctness of our
prior holding that defendant’s murder convictions are not subject
to vacatur under section 1170.95 and the Attorney General
concedes defendant’s attempted murder convictions may qualify
for section 1170.95 relief.

                      I. BACKGROUND2
     The Los Angeles County District Attorney charged
defendant in an information with two counts of murder: the
murder of Charles Long (count one) and the murder of Renee
Johnson (count seven). The information alleged a multiple
murder special circumstance (§ 190.2, subd. (a)(3)) as to


1
     Undesignated statutory references are to the Penal Code.
2
      Defendant moved us to judicially notice the appellate
record in his direct appeal from his convictions (Case Number
B059660). We previously granted that motion and we do so again
for purposes of resolving this appeal on remand from our
Supreme Court.




                                2
defendant, but not as to his co-defendant Bennie Bellfield—who
was not charged with the murder of Long in count one. In
addition to the murder charges, defendant was charged with two
counts of premeditated attempted murder pertaining to two other
victims (counts eight and nine). There were other charged
offenses as well, but they are not relevant for our purposes.
       Defendant’s jury was instructed on the natural and
probable consequences doctrine only in connection with the
attempted murder charges in counts eight and nine. As to the
murder charges, the jury was instructed on principles of direct
aiding and abetting only. The multiple murder special
circumstance instruction given to the jury required it to find
defendant had the intent to kill Johnson (the victim alleged in
count seven of the information) to find the special circumstance
allegation true.3
       The jury convicted defendant on each of the aforementioned
murder and attempted murder charges; the jury found the
murder of Johnson (count seven) was first degree murder and the
murder of Long (count one) was second degree murder. The jury
also found the alleged multiple murder special circumstance true.
The jury fixed defendant’s penalty at life in prison without
possibility of parole, and that is the sentence the trial court
imposed (with other particulars that are not relevant for our

3
       The court’s instruction, patterned on CALJIC No. 8.80,
stated: “As to Count 7, [i]f you find beyond a reasonable doubt
that defendant Diego was an aider or abettor then you must also
find beyond a reasonable doubt that defendant Diego with intent
to kill aided and abetted an actor in commission of the murder in
the first degree, in order to find the special circumstance to be
true.”




                                3
purposes). This court affirmed the judgment on direct appeal.
(People v. Diego et al. (Aug. 10, 1993, B059660) [nonpub. opn.]
(Diego I).)
       Many years later, defendant filed a section 1170.95 petition
for resentencing. Defendant, by checking boxes on a pre-printed
form, asserted he was convicted of first or second degree murder
pursuant to the felony murder rule or the natural and probable
consequences doctrine but could no longer be convicted of murder
because of changes made to the Penal Code by Senate Bill No.
1437 (2017-2018 Reg. Sess.). The trial court appointed counsel to
represent defendant.
       The prosecution opposed defendant’s petition and argued,
among other things, that defendant was ineligible for section
1170.95 relief because he was victim Long’s actual killer and a
direct aider and abettor in the murder of victim Johnson.
Defendant’s reply brief conceded he was not seeking to vacate his
second degree murder conviction for killing Long; he sought relief
only as to his first degree murder conviction for killing Johnson.
The reply made no mention of defendant’s attempted murder
convictions.
       The trial court denied defendant’s petition based on its
conclusion that he was ineligible for relief as a matter of law.
The court found defendant was not entitled to resentencing on his
first degree murder conviction because Diego I established he was
convicted as a direct aider and abettor, not pursuant to the felony
murder rule or the natural and probable consequences doctrine.
Though defendant’s briefing had not presented any other issue
for decision, the trial court additionally found defendant was not
entitled to resentencing on his second degree murder conviction—
because he was victim Long’s actual killer—or his attempted




                                4
murder convictions—because section 1170.95 did not authorize
relief for attempted murder.
       As already discussed, we affirmed the trial court’s order,
but our Supreme Court returned the matter to us with directions
to vacate our decision and reconsider the cause in light of SB 775
and People v. Lewis (2021) 11 Cal.5th 952 (Lewis). We vacated
our prior opinion and now consider the matter anew.

                         II. DISCUSSION
      The trial court’s ruling was correct when made, but SB 775
changes things. It is still true that defendant’s murder
convictions are not subject to vacatur under section 1170.95
because the jury instructions given at defendant’s trial leave no
doubt he was convicted of murder as a direct aider and abettor,
not on a felony murder or natural and probable consequences
theory. Defendant’s attempted murder convictions, however,
may qualify for section 1170.95 relief because his jury was
instructed on the natural and probable consequences doctrine as
to those convictions and SB 775’s amendments make those
convicted of attempted murder on a natural and probable
consequences theory eligible for resentencing.

      A.     Murder
      As the judicially noticed portions of the record from
defendant’s direct appeal confirm, defendant’s jury was not
instructed on felony murder and the natural and probable
consequences instruction the jury did receive was expressly
limited to the attempted murder charges in counts eight and
nine. That means the jury could have convicted defendant of




                                5
Johnson’s murder only as a direct aider and abettor,4 and that
means he is ineligible for section 1170.95 relief as to his first
degree murder conviction as a matter of law. (§ 1170.95, subd.
(a)(3); People v. Verdugo (2020) 44 Cal.App.5th 320, 330 [the
record of conviction may establish that defendant “is ineligible for
relief as a matter of law because he or she was convicted on a
ground that remains valid notwithstanding Senate Bill 1437’s
amendments to sections 188 and 189”], disapproved on another
ground by Lewis, supra, 11 Cal.5th 952; People v. Martinez (2019)
31 Cal.App.5th 719, 723 [“Senate Bill 1437 was enacted to
‘amend the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless
indifference to human life.’ (Stats. 2018, ch. 1015, § 1, subd. (f))”],
italics added; see also People v. Smith (2020) 49 Cal.App.5th 85,
92 [“If it is clear from the record of conviction that the petitioner
cannot establish eligibility as a matter of law, the trial court may
deny the petition”], review granted July 22, 2020, S262835.)

      B.    Attempted Murder
      Before enactment of SB 775, the Courts of Appeal
overwhelmingly held section 1170.95 does not authorize vacating
attempted murder convictions. The trial court relied on this
authority in finding defendant was not entitled to be resentenced
on his attempted murder convictions.


4
      The jury’s true finding on the multiple murder special
circumstance confirms the same.




                                  6
      SB 775, however, amends section 1170.95 to “[c]larif[y] that
persons who were convicted of attempted murder or
manslaughter under a theory of felony murder and the natural
probable consequences doctrine are permitted the same relief as
those persons convicted of murder under the same theories.”
(Stats. 2021, ch. 551, § 1, subd. (a).). The Attorney General
concedes a remand is accordingly required to permit the trial
court to “conduct prima facie proceedings under section 1170.95,
subdivision (c), as to the attempted murder counts and issue an
order to show cause if necessary.” The concession is appropriate,
and we will remand the matter for further proceedings as to
defendant’s attempted murder convictions.




                                7
                            DISPOSITION
       The trial court’s order denying defendant’s section 1170.95
petition is vacated. The cause is remanded with directions to
reappoint counsel for defendant; to permit appointed counsel to
file an amended section 1170.95 petition; and to issue an order to
show cause under section 1170.95, subdivision (c), and thereafter
proceed as required by section 1170.95, subdivision (d), only
insofar as the amended petition seeks to vacate defendant’s
attempted murder convictions (and to deny relief insofar as the
amended petition seeks to vacate defendant’s murder
convictions).

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           BAKER, J.

We concur:



      RUBIN, P. J.



      KIM, J.




                                8